             Case 5:20-cv-00635 Document 1 Filed 05/27/20 Page 1 of 6


                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

 THOMAS A. HARTSWICK                                 §
                                                     §
 VS.                                                 § CIVIL ACTION NO. 5:20-cv-635
                                                     §
 COSTCO WHOLESALE CORPORATION                        §
 d/b/a COSTCO                                        §


                          DEFENDANT’S NOTICE OF REMOVAL

       TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT FOR
THE WESTERN DISTRICT OF TEXAS, SAN ANTONIO DIVISION:
       COSTCO WHOLESALE CORPORATION d/b/a COSTCO (COSTCO), files this Notice

of Removal under 28 U.S.C. §§ 1441, 1446, and 1332, and shows the following:

                                             I.
                                       INTRODUCTION

       1.1     On March 24, 2020, Plaintiff THOMAS A. HARTSWICK filed a personal injury

lawsuit in the 131st District Court of Bexar County, Texas, against Defendant Costco in Cause

No. 2019CI06094. Plaintiff alleges that he suffered injuries because of sitting on a display at

Costco which allegedly collapsed and resulted in his fall at the Costco warehouse located at 5611

UTSA Boulevard, San Antonio, Bexar County, Texas, 78249. See Exhibit A, Plaintiff’s Original

Petition, Paragraphs 5.1, 5.2, and 5.3. Plaintiff’s petition alleges “serious personal injury to her

[sic] body generally. Id. at Paragraph 6.1. His damage claims include past and future medical

expenses, past and future physical pain, past and future mental anguish, past and future physical

impairment, past and future disfigurement, past lost wages or wage earning capacity, and lost

earning capacity or lost wages in the future. Id. at Paragraphs 6.1.1 through 6.1.13.

       1.2     The state court action is one over which this Court has original jurisdiction under

the provisions of 28 U.S.C. §1332, and is one which may be removed to this Court by Defendant

                                                 1
               Case 5:20-cv-00635 Document 1 Filed 05/27/20 Page 2 of 6


pursuant to the provisions of 28 U.S.C. §1441, in that it is a civil action wherein the matter in

controversy exceeds the sum or value of $75,000.00, exclusive of interest and costs, and is between

citizens of different states.

        1.3     Service of Citation of Plaintiff’s Original Petition on Defendant Costco was

executed on April 27, 2020. See Exhibit B, Process Server Delivery Details.

        1.4     Defendant Costco filed their Original Answer in the state court action on May 14,

2020. See Exhibit C, Defendant Costco Wholesale Corporation’s Original Answer to Plaintiff’s

Original Petition.

        1.5     Defendant Costco filed their Demand for Jury Trial in the state court action on May

14, 2020. See Exhibit D, Defendant’s Demand for Jury Trial; Exhibit E, State Court Docket Sheet.

                                                   II.
                                              THE PARTIES

        2.1     Plaintiff is a Texas citizen, with his residence in Bexar County, Texas, at the time

this action commenced. See Exhibit A, Plaintiff’s Original Petition, Paragraph 2.1.

        2.2     Defendant Costco is a Washington Corporation with its principal place of business

in the State of Washington. See Exhibit F, Franchise Tax Account Status, Office of Texas

Comptroller.

                                      III.
                     PROCEDURAL REQUIREMENTS FOR REMOVAL

        3.1     Removal is timely, as this notice is filed within thirty (30) days of service on

Defendant of summons and Plaintiff’s Original Petition on April 27, 2020. 28 U.S.C. §1446(b)(1).

        3.2     Upon filing of this Notice of Removal, written notice of the filing is being given by

Defendant Costco to Plaintiff and Plaintiff’s counsel as required by law. A copy of this Notice is

also being filed with the Clerk of the Court in Bexar County, Texas, where the cause was originally




                                                 -2-
             Case 5:20-cv-00635 Document 1 Filed 05/27/20 Page 3 of 6


filed. See Exhibit G, Defendant’s Notice of Filing of Notice of Removal. A copy of all processes,

pleadings, and orders have been filed separately with this Court pursuant to 28 U.S.C. §1446(a).

                                               IV.
                                             VENUE

4.1    Venue in this district is proper because the Western District of Texas, San Antonio

Division, includes Bexar County where the alleged incident occurred and where the original

lawsuit is pending. See Exhibit A, Plaintiff’s Original Petition, Paragraph 4.1; 28 U.S.C. §1441(a).

                                         V.
                         JURISDICTIONAL BASIS FOR REMOVAL

       5.1     Removal is proper pursuant to 28 U.S.C. §1332 because there is complete diversity

between the parties and the amount in controversy exceeds $75,000.00.

       5.2     Defendant Costco is not a citizen or resident of the state of Texas.

       5.3     Defendant Costco is a Washington Corporation with its principal place of business

in the State of Washington.

       5.4     The injuries Plaintiff alleges in his Original Petition are substantial, including her

[sic] body generally. See supra, at §1.1. Plaintiff pleaded extensive damages, including past and

future elements of each damage category. See id. Thus, it is clear on the face of his petition that

the amount in controversy in this case exceeds $75,000. See Exhibit A, Plaintiff’s Original Petition,

Paragraph 6.2; 28 U.S.C. §1446(c)(2).

                                           VI.
                                      JURY DEMAND

       6.1     Defendant Costco filed a jury demand in their state court Original Answer.

Defendant Costco hereby asserts its rights under the Seventh Amendment to the U.S. Constitution

and demands, in accordance with Federal Rule of Civil Procedure 38, a trial by jury on all issues.




                                                -3-
             Case 5:20-cv-00635 Document 1 Filed 05/27/20 Page 4 of 6


                                             VII.
                                           PRAYER

       WHEREFORE, PREMISES CONSIDERED, Defendant Costco Wholesale Corporation

d/b/a Costco prays that this Notice of Removal be deemed sufficient and that proceedings attached

hereto be removed from the 131st District Court of Bexar County, Texas, to the docket of this

Honorable Court.

       Dated: May 27, 2020

                                            Respectfully submitted,

                                            SHELTON & VALADEZ, P.C.
                                            600 Navarro, Suite 500
                                            San Antonio, Texas 78205
                                            rvaladez@shelton-valadez.com
                                            kwrubel@shelton-valadez.com
                                            Telephone: (210) 349-0515
                                            Telecopier: (210) 349-3666


                                            By:
                                              ROBERT A. VALADEZ
                                              State Bar No. 20421845
                                              KENNEY J. WRUBEL
                                              State Bar No. 24044010

                                               COUNSEL FOR DEFENDANT
                                               COSTCO WHOLESALE CORPORATION
                                               d/b/a COSTCO




                                               -4-
             Case 5:20-cv-00635 Document 1 Filed 05/27/20 Page 5 of 6


                               CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the above and foregoing was served by certified
mail return receipt requested in accordance with Federal Rules of Civil Procedure on the 27th day
of May 2020, to:

VIA ECF
Manuel C. Maltos
MALTOS LAW FIRM, PLLC
8600 Wurzbach Road, Suite 702
San Antonio, Texas 78240
manuel@maltoslaw.com
denise@maltoslaw.com

German Cantu
CANTU LAW FIRM, PLLC
8600 Wurzbach Road, Suite 702
San Antonio, Texas
gcantu@thecantulawfirm.com




                                            ROBERT A. VALADEZ
                                            KENNEY J. WRUBEL




                                               -5-
           Case 5:20-cv-00635 Document 1 Filed 05/27/20 Page 6 of 6


                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

THOMAS A. HARTSWICK                          §
                                             §
VS.                                          § CIVIL ACTION NO. 5:20-cv-635
                                             §
COSTCO WHOLESALE CORPORATION                 §
d/b/a COSTCO                                 §


                  INDEX OF DOCUMENTS FILED WITH REMOVAL

  A. Plaintiff’s Original Petition

  B. Process Server Delivery Details

  C. Defendant Costco Wholesale Corporation’s Original Answer to Plaintiff’s Original

      Petition

  D. Defendant’s Demand for Jury Trial

  E. State Court Docket Sheet.

  F. Franchise Tax Account Status, Office of Texas Comptroller

  G. Defendant’s Notice of Filing of Notice of Removal




                                           -6-
